                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CRIMINAL ACTION NO. 15-1-DLB-EBA

UNITED STATES OF AMERICA                                                        PLAINTIFF


v.               ORDER ADOPTING RECOMMNEDED DISPOSITION


DONTE E. GRIFFIN                                                             DEFENDANT

                        * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court upon the January 17, 2019 Recommended

Disposition of United States Magistrate Judge Edward B. Atkins (Doc. # 66), wherein he

recommends that Defendant’s Motion to Vacate, Set Aside or Correct Sentence pursuant

to 28 U.S.C. § 2255 (Doc. # 61) be denied. The deadline for filing objections to the

Recommended Disposition was January 31, 2019. That deadline having now expired

without any objections being filed, the Recommended Disposition is ripe for the Court’s

consideration.    The Court having reviewed the Recommended Disposition, and

concluding that it is sound in all respects, and being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Magistrate Judge’s Recommended Disposition (Doc. # 66) is hereby

adopted as the findings of fact and conclusions of law of the Court;

       (2)    The Defendant’s Motion to Vacate, Set Aside or Correct Sentence pursuant

to 28 U.S.C. § 2255 (Doc. # 61) is hereby denied;




                                                1
      (3)    For the reasons set forth in the Magistrate Judge’s Recommended

Disposition (Doc. # 66), the Court determines there would be no arguable merit for an

appeal in this matter and, therefore, no certificate of appealability shall issue; and

      (4)    A separate Judgment will be filed concurrently herewith.

      This 3rd day of April, 2019.




                                            2
